In an action, inter alia, for injunctive relief, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated July 14, 1993, as granted the plaintiffs’ motion for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
The decision to grant a preliminary injunction is a matter ordinarily committed to the sound discretion of the court hearing the motion (see, Doe v Axelrod, 73 NY2d 748). To obtain a preliminary injunction a movant must demonstrate (1) a likelihood of ultimate success on the merits, (2) irreparable harm unless the injunction is granted, and (3) that the equities are balanced in its favor (see, Doe v Axelrod, supra, at 750; Betesh v Jemal, 209 AD2d 568; Jurlique, Inc. v Austral Biolab Pty., 187 AD2d 637). Viewed in this framework, the record supports the Supreme Court’s decision to grant the plaintiffs’ motion for a preliminary injunction enjoining the defendant from barring vehicular entry to the community by the plaintiffs once valid identification is shown. Sullivan, J. P., Balletta, Rosenblatt and Miller, JJ., concur.